               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:16-cr-00002-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                     ORDER
                                )
BARRY CARLTON TAYLOR,           )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Defendant’s “Pro Se Motion

for Reconsideration of Defendant’s Motion for Reduction of Sentence” [Doc.

67].

I.     BACKGROUND

       On August 31, 2020, the Defendant filed a petition pursuant to 28

U.S.C. § 2241 seeking immediate release due to the COVID-19 pandemic.

[Doc 54]. On September 8, 2020, the Court denied the Defendant’s motion

without prejudice to refiling in the district of confinement. [Doc. 56]. On

September 28, 2020, the Defendant filed a motion seeking compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [Doc. 57]. The Court

denied the Defendant’s motion without prejudice to refiling after the

Defendant has fully exhausted all administrative rights to appeal a failure of


       Case 1:16-cr-00002-MR-WCM Document 68 Filed 01/04/21 Page 1 of 4
the Bureau of Prisons to bring a motion on the Defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the

Defendant’s facility, whichever is earlier. [Doc. 59]. The Defendant then filed

a second motion for compassionate release on October 22, 2020, asserting

that he had exhausted his administrative remedies.            [Doc. 61].     The

Government moved to dismiss the Defendant’s motion on the grounds that

he had not shown the necessary exhaustion. [Doc. 63]. The Defendant

responded to the Government’s motion to dismiss [Doc. 65], and on

December 10, 2020, the Court entered an Order granting the Government’s

motion to dismiss and again denying the Defendant’s motion for

compassionate release without prejudice. [Doc. 66].

      On December 28, 2020, the Court received the present motion, in

which the Defendant seeks reconsideration of the Court’s December 10,

2020 Order. [Doc. 67].

II.   DISCUSSION

      In   the   Order   denying   the       Defendant’s   second   motion   for

compassionate release without prejudice, the Court found that the Defendant

had failed to demonstrate that he had ever requested a compassionate

release from the warden of his current facility due to the COVID-19

pandemic. [Doc. 66].
                                         2



      Case 1:16-cr-00002-MR-WCM Document 68 Filed 01/04/21 Page 2 of 4
      In support of his motion for reconsideration, the Defendant submits an

undated Staff Response referencing a May 11, 2020 request1 by the

Defendant for a release to home confinement.                [Doc. 67-1 at 2].       The

Defendant argues that this letter “confirms not only the receipt of the May 11,

2020 letter but also a denial by referring the Defendant to his unit team.”

[Doc. 67 at 1]. The Defendant argues that this Staff Response is therefore

sufficient to show that he made a proper request to the warden of his facility

and that such request was denied.             [Id.].   Contrary to the Defendant’s

contention, however, this Staff Response merely indicates that the

Defendant failed to follow the proper administrative procedures for initiating

a compassionate release request.            [See Doc. 67-1 at 2 (“Requests for

reduction in sentence (RIS), early home confinement and COVID-19 related

release requests should be initially submitted to your Unit Team or to the

Social Worker for review and processing.”)].

      The language of Section 3582(c)(1)(A) is clear: Before a defendant

may seek a modification of his sentence in the courts, the defendant must


1 While not included with his Motion for Reconsideration, the Defendant submitted this
May 11, 2020 correspondence with his second motion for compassionate release. [Doc.
61-2 at 8]. In this correspondence, which is addressed to the warden of his BOP facility,
the Defendant cites the COVID-19 pandemic in seeking a compassionate release to
home confinement. [Id.]. As the Court noted, however, there was nothing in the record to
indicate that this letter was actually delivered to the warden through the appropriate
channels. [See Doc. 66 at 4 n.3].
                                             3



      Case 1:16-cr-00002-MR-WCM Document 68 Filed 01/04/21 Page 3 of 4
first exhaust all administrative remedies or wait thirty days after submitting a

request for release from the warden without receiving any response before

filing a motion for a sentence reduction.              The Defendant has failed to

demonstrate that he has complied with the requirements of the statute, and

therefore, the Court cannot grant the requested relief. Accordingly, the

Defendant’s motion for reconsideration is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Pro Se Motion

for Reconsideration of Defendant’s Motion for Reduction of Sentence” [Doc.

67] is DENIED.

      IT IS SO ORDERED.
                             Signed: January 4, 2021




                                          4



     Case 1:16-cr-00002-MR-WCM Document 68 Filed 01/04/21 Page 4 of 4
